Citation Nr: 0839615	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  99-03 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).	

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by Department of 
Veterans Affairs (VA) Regional Offices (RO), which denied the 
veteran's claims of entitlement to service connection for 
PTSD and a skin condition.  

This case was previously before the Board.  In April 2003, 
the Board remanded the claim for service connection for PTSD 
for additional evidentiary development.  In January 2008, the 
veteran testified at a hearing held before the undersigned 
Acting Veterans Law Judge.  The case is once again before the 
Board for review.

The veteran recently indicated that she was attempting to 
file a claim for service connection for a psychiatric 
disorder other than PTSD.  Since this is not the same as a 
claim for service connection for PTSD, and since it has not 
been developed for appellate review, the Board refers it back 
to the RO for appropriate development and adjudication.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that 
a newly diagnosed disorder, even if medically related to a 
previously diagnosed disorder, is not the same claim for 
jurisdictional purposes when it has not been previously 
considered).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that this issue was 
remanded in April 2003 for a VA psychiatric examination by a 
Board of two psychiatrists in order to determine whether the 
veteran currently has a diagnosis of PTSD, and if so, whether 
it is related to service.  The veteran underwent VA 
psychiatric examinations in March 2005 and September 2006, 
neither of which was completed by a board of two 
psychiatrists.  Since neither examination complies with the 
Board's prior remand instructions, another remand is needed.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding "that a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, a right to compliance 
with the remand orders.").

The Board also notes that outstanding medical records may 
exist which have not been associated with the claims file.  
At her hearing, the veteran indicated that she had received 
recent treatment for psychiatric problems at a VA medical 
facility.  Since it does not appear that these records are in 
the claims file, an attempt should be made to locate and 
obtain them prior to appellate review.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

As to the claim for service connection for a skin condition, 
the veteran's service medical records show that she was 
treated on one occasion in August 1973 for probable herpetic 
vulvitis.  While the Board notes this can be a chronic 
condition, there is no evidence of record showing that the 
veteran had any recurrence of herpetic vulvitis subsequent to 
service.  Treatment records subsequent to service show 
treatment for acne, oral cysts, and a probable ganglion cyst 
of the right index finger.  

At her hearing, however, the veteran indicated that she had 
recently been treated for shingles at a VA medical facility.  
The veteran also identified several other places where she 
had been treated for a skin condition.  Since there are 
outstanding VA and private treatment records indicating 
treatment for a skin condition, and as the veteran appears to 
have been diagnosed with a chronic skin condition in service, 
the Board is of the opinion that an attempt should be made to 
obtain all relevant records.  In addition, the veteran should 
be afforded a VA examination to determine whether she 
currently has a chronic skin condition related to service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the veteran and request that 
she provide the names and addresses of all 
health care providers who have recently 
treated her psychiatric disorder(s) and a 
skin condition.  After obtaining any 
required releases, please associate all 
identified records with the veteran's 
claim file, to include any outstanding 
records from VA facilities in Alexandria, 
Virginia.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
schedule the veteran for a VA psychiatric 
examination by a board of two 
psychiatrists to determine the current 
nature of the veteran's psychiatric 
disorder(s) and any relationship to active 
service.  The psychiatrists should review 
the veteran's claims folder and all 
associated medical and psychiatric 
records, as well as her service records.  
The psychiatrists should specifically 
discuss all of the previously diagnosed 
psychiatric disorders and should reconcile 
the various diagnoses.  The psychiatrists 
should also specifically indicate if the 
veteran has or does not have PTSD.  The 
psychiatrists should also discuss whether 
any such PTSD diagnosis is attributable to 
the veteran's active service or any 
incident therein, subject to the RO's 
memorandum describing confirmed service 
stressors.  Also, the psychiatrists should 
discuss whether the veteran has any other 
psychiatric disorder that is attributable 
to active service.

3.  The veteran should also be scheduled 
for a VA examination to determine the 
nature and etiology of her skin 
condition(s).  All relevant testing should 
be undertaken, including any testing to 
determine whether the veteran has a 
chronic herpetic skin condition.  For any 
skin condition diagnosed, the examiner is 
asked to offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any diagnosed 
skin condition is related to service, to 
include treatment for herpetic vulvitis in 
service.

4.  After the above has been completed, 
the AMC must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file.  If either 
issue on appeal continues to be denied, 
the veteran and her representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until she is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of her claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




